
	
		I
		112th CONGRESS
		1st Session
		H. R. 2253
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Bass of New
			 Hampshire introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish within the Department of Education the
		  Innovation Inspiration school grant program, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)According to the
			 National Science Board’s 2008 Science and Engineering Indicators, only 5
			 percent of American college graduates major in engineering, compared with 13
			 percent of European students and 20 percent of students in Asia.
			(2)Although United
			 States fourth graders score well against international competition, United
			 States students fall near the bottom or dead last by 12th grade in mathematics
			 and science, respectively.
			(3)Admissions
			 requirements for undergraduate engineering schools include a solid background
			 in mathematics (algebra, geometry, trigonometry, and calculus) and science
			 (biology, chemistry, and physics), in addition to courses in English, social
			 studies, and humanities.
			(4)According to the
			 Bureau of Labor Statistics, overall engineering employment is expected to grow
			 by 11 percent over the 2008 through 2018 decade, and, as a group, engineers
			 earn some of the highest average starting salaries among individuals holding
			 bachelor's degrees.
			(5)According to the
			 Department of Labor, engineers should be creative, inquisitive, analytical, and
			 detail-oriented. Engineers should be able to work as part of a team and to
			 communicate well, both orally and in writing. Communication abilities are
			 becoming increasingly important as engineers interact more frequently with
			 specialists in a wide range of fields outside engineering.
			(6)Exposure to
			 project- and problem-based learning, in a competitive team environment, gives
			 9th through 12th graders the skills the students need to be successful in
			 engineering programs of study and engineering careers.
			(7)According to
			 Brandeis University’s Center for Youth and Communities, participants in FIRST
			 Robotics (a nonprofit organization that inspires young people to be science and
			 technology leaders by engaging the young people in mentor-based
			 programs)—
				(A)are more likely to
			 attend college full-time than nonparticipants (88 percent versus 53
			 percent);
				(B)are nearly 2 times
			 as likely to major in a science or engineering field; and
				(C)are more than 3
			 times as likely to have majored specifically in engineering.
				2.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means—
				(A)a local
			 educational agency; or
				(B)if a local
			 educational agency chooses not to apply for a grant under this Act, a secondary
			 school served by the nonapplying local educational agency.
				(2)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(3)Poverty
			 lineThe term poverty line has the meaning given the
			 term in section 9101 of the Elementary and Secondary Education Act of
			 1965.
			(4)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965.
			(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			(6)STEMThe
			 term STEM means science, technology, engineering, or
			 mathematics.
			3.Innovative
			 inspiration school grant program
			(a)Goals of
			 programThe goals of the Innovation Inspiration grant program
			 are—
				(1)to provide
			 opportunities for eligible entities to support non-traditional STEM education
			 teaching methods;
				(2)to support the
			 participation of students in nonprofit robotics or STEM competitions;
				(3)to foster
			 innovation and broaden interest in and access to careers in the STEM fields by
			 investing in programs supported by teachers and professional mentors who
			 receive hands-on training and ongoing communications that strengthen the
			 interactions of the teachers and mentors with—
					(A)students on
			 competitive robotics or STEM teams; and
					(B)other students in
			 the STEM classrooms and communities of the teachers and mentors; and
					(4)to encourage the
			 collaboration among students, engineers, and professional mentors to design,
			 build, program, and compete in challenges with sophisticated robots.
				(b)Program
			 authorized
				(1)In
			 generalThe Secretary is authorized to award grants, on a
			 competitive basis, to eligible entities to enable the eligible entities—
					(A)to promote STEM in
			 secondary schools;
					(B)to support the
			 participation of secondary school students in robotics or STEM competitions;
			 and
					(C)to broaden
			 secondary school students' access to careers in STEM.
					(2)DurationThe
			 Secretary shall award each grant under this Act for a period of not more than 5
			 years.
				(3)AmountsThe
			 Secretary shall award a grant under this Act in an amount that is sufficient to
			 carry out the goals of this Act.
				(c)Application
				(1)In
			 generalEach eligible entity desiring a grant under this Act
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may reasonably require.
				(2)ContentsThe
			 application shall, at a minimum, include a description of how the eligible
			 entity will—
					(A)carry out each of
			 the elements of a robotics or STEM competition described in subparagraphs (B)
			 through (F) of subsection (d)(1);
					(B)establish robotics
			 or STEM competition programs to inspire students in grades 9 through 12 to
			 become innovators in STEM;
					(C)identify and
			 recruit mentors for the programs described in subparagraph (B) and the
			 participants in the programs;
					(D)support teachers
			 who lead the programs and participants in the programs through stipends or
			 other incentives;
					(E)recruit young
			 women and individuals from populations traditionally underrepresented in the
			 STEM fields to participate in the programs;
					(F)identify public
			 and private partners that can support the programs with cash or in-kind
			 contributions;
					(G)plan for
			 sustaining the programs financially beyond the grant period; and
					(H)evaluate the grant
			 project and the results of the grant project among participating students,
			 including—
						(i)comparing students
			 who participate in the grant project to similar students who do not so
			 participate; and
						(ii)evaluating—
							(I)secondary school
			 graduation rates;
							(II)college-going
			 rates;
							(III)the number of
			 students taking advanced STEM related secondary school classes; and
							(IV)the ability of
			 students participating in the grant project to partner with professional
			 mentors.
							(3)PreferenceIn
			 developing the criteria for grant awards under this Act, the Secretary shall
			 give preference to an application that addresses the needs of—
					(A)a rural or urban
			 school;
					(B)a low-performing
			 school or school district; or
					(C)a local
			 educational agency or school that serves—
						(i)not
			 fewer than 10,000 children from families with incomes below the poverty line;
			 or
						(ii)a
			 student population not less than 20 percent of whom are from families with
			 incomes below the poverty line.
						(d)Uses of
			 funds
				(1)In
			 generalEach eligible entity that receives a grant under this Act
			 may use the grant funds for the following:
					(A)STEM education
			 and career activitiesPromotion of STEM education and career
			 activities.
					(B)Purchase of
			 partsThe purchase of parts required to support participation in
			 team robotics or STEM competitions.
					(C)Teacher
			 incentives and stipendsIncentives and stipends for teachers
			 involved in robotics or STEM competitions.
					(D)Support and
			 expensesSupport and expenses for participation in regional and
			 national robotics or STEM competitions.
					(E)Additional
			 materials and supportAdditional materials and support, such as
			 equipment, facility use, and other expenses, directly associated with robotics
			 or STEM competitions.
					(F)EvaluationCarrying
			 out the evaluation described in subsection (c)(2)(H).
					(2)Nonprofit
			 competitionsGrant funds made available under this Act for
			 robotics or STEM competitions shall only be used to support participation in
			 nonprofit robotics or STEM competitions.
				(3)Administrative
			 costsEach eligible entity that receives a grant under this Act
			 may use not more than 2 percent of the grant funds for administrative costs
			 related to the administration of the project supported by the grant.
				(e)Matching
			 requirement
				(1)In
			 generalSubject to paragraph (2), each eligible entity that
			 receives a grant under this Act shall secure, toward the cost of the activities
			 assisted under the grant, from non-Federal sources, an amount equal to 50
			 percent of the grant. The non-Federal contribution may be provided in cash or
			 in kind.
				(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for an eligible entity if the Secretary determines that applying
			 the matching requirement would result in a serious financial hardship or a
			 financial inability to carry out the goals of the grant project.
				(f)Supplement, not
			 supplantGrant funds provided to an eligible entity under this
			 Act shall be used to supplement, and not supplant, funds that would otherwise
			 be used for activities authorized under this Act.
			(g)Secretary's
			 activities
				(1)Communications
			 and outreach programFrom amounts appropriated to carry out this
			 Act for a fiscal year, the Secretary shall establish a communications and
			 outreach program to publicize—
					(A)non-traditional
			 teaching methods applicable to STEM; and
					(B)the availability
			 and application procedure for the grant program established by this Act.
					(2)Grant evaluation
			 programThe Secretary shall establish an evaluation program to
			 determine the efficacy of the grant program established by this Act, which
			 shall include assessing the impact, of student participation in the grant
			 project assisted under this Act, on future course-taking and postsecondary
			 study, by comparing students so participating to similar students who do not so
			 participate.
				(3)STEM evaluation
			 program
					(A)EvaluationThe
			 Secretary shall evaluate existing Federal STEM education programs to determine
			 whether there are any duplicative programs.
					(B)ReportsUpon completing the evaluation—
						(i)the
			 Secretary shall submit to Congress, a report on the results of the evaluation,
			 including recommendations on consolidating existing, duplicative Federal STEM
			 education programs; and
						(ii)the Director of the Office of Management
			 and Budget shall submit to Congress, a report on the savings resulting from
			 carrying out the Secretary’s recommendations under clause (i).
						(h)FundingThis
			 Act shall be revenue neutral.
			
